Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a polyurethane composite material.
Group II, claims 9 and 15-25, drawn to a method for preparing a polyurethane composite material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a polyurethane composite material, this technical feature is not CN-105949428 to Lin.
Lin discloses a polyurethane composite comprising 30 parts of polyether polyol, 50 parts of polyether polyol, 10 parts of coffee grounds, 1 part of catalyst, 2 parts of crosslinking agent, and 5 parts of an amino-terminated polyol that is reacted with 30 to 40 parts of diphenylmethane diisocyanate (0010, Example 1).
During a telephone conversation with Jeff Sharp on 02/26/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9 and 15-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the particle size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-105949428 to Lin.
As to claim 1, Lin discloses a polyurethane composite comprising 30 parts of polyether polyol, 50 parts of polyether polyol, 10 parts of coffee grounds, 1 part of catalyst, 2 parts of crosslinking agent, and 5 parts of an amino-terminated polyol that is reacted with 30 to 40 parts of diphenylmethane diisocyanate (Example 1).
As to claim 4, Lin discloses suitable catalysts such as Niax A-33 as a suitable catalyst that is triethylene diamine (Example 1).
As to claim 7, Lin discloses water as the foaming agent (0018).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,730,909 to Smiecinski et al. in view of JP-06248042 to Hatakeyama et al.
As to claims 1-5 and 7-8, Smiecinski discloses a polyurethane composite comprising 100 parts of a polyol component, 35.70 parts of a polyisocyanate component that is a mixture of 77.5% by weight of carbodiimide-uretonimine modified diphenylmethane diisocyanate and 22.5% by weight of toluene diisocyanate (9:21-23), 0.5 parts of a catalyst that is blend of Niax A1-catalyst (triethylene diamine) and Dabco 33LV, 0.8 parts of a silicone surfactant, 1.67 parts by weight of water as a foaming agent, and 1.5 parts by weight of diethanolamine crosslinker (Example 2, Table 1).
Smiecinski teaches 8.0% by weight of suitable flame retardant additives that can be used in the polyurethane composite (Example 2), but fails to teach coffee powder.
Hatakeyama teaches the addition of 0 g, 2 g, 4, g, 6 g, 8g, 10g, and 20 grams of 200 mesh coffee powder to polyurethane composites (0039).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the flame retardant of Smiecinski for the coffee powder taught in Hatakeyama to the to improve mechanical strength and provide excellent flame retardancy (0042) and to further provide a polyurethane composite that is biodegradable (0043).  
  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,730,909 to Smiecinski et al. in view of JP-06248042 to Hatakeyama et al. that has been explained above and is applied here as such in view of U.S. Patent No. 6,372,812 to Niederoest et al.
As to claim 6, Smiecinski discloses a polyurethane composite comprising 100 parts of a polyol component, 35.70 parts of a polyisocyanate component that is a mixture of 77.5% by weight of carbodiimide-uretonimine modified diphenylmethane diisocyanate and 22.5% by weight of toluene diisocyanate (9:21-23), 0.5 parts of a catalyst that is blend of Niax A1-catalyst (triethylene diamine) and Dabco 33LV, 0.8 parts of a silicone surfactant, 1.67 parts by weight of water as a foaming agent, and 1.5 parts by weight of diethanolamine crosslinker (Example 2, Table 1).  Smiecinski discloses a silicone surfactant, but does not disclose a polyether-polysiloxane.
Niederoest discloses polyurethane composites comprising 0.5 to 3 parts by weight per 100 parts of polyol of polysiloxane-polyoxyalkylene copolymer surfactants (5:27-37).
At the time of filing it would have been obvious to a person of ordinary skill in the art the replace the surfactant of Smiecinski with the surfactant of Niederoest to effectively lower the bulk surface tension, promote nucleation of bubbles, stabilize the rising cellular structure and emulsify incompatible ingredients (5:28-30). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763